DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit” and “co-registration unit” in at least claim 1; “modeling unit” and “determination unit” in at least claim 3; “calculation unit” and “display unit” in claim 4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the term “input unit” renders the claim indefinite.  An “input unit” is generally considered in the art to refer to some type of “input” to a computer/processor based system.  For example, a typical input unit may be a keyboard or mouse.  If applicant’s intention is for the “input unit” to refer to a “computer/processor” for performing the claimed functionality, then the examiner would suggest amending the language throughout the claims to refer to a “processor” component of the system, and the “processor” may comprise an input unit, co-registration unit, modeling unit, determination unit, and calculation unit.  This would ensure that all claim limitations are given their appropriate weight, and will not be considered intended use/functional language.  This would also address the above claim interpretation in view of 112f, if applicant prefers to avoid this interpretation.  Introducing the term “processor” would not introduce new matter.
In claim 6, it is unclear what is meant by “using tracking information obtained during acquisition of the intravascular pullback”.  No tracking information is previously set forth, and no structural component for “tracking” has been set forth.  It is unclear what “tracking information” corresponds with.
In claim 14,  “The computer program” lacks antecedent basis.  The claim should refer to “a” computer program.
In claim 14, the claim appears to utilize shorthand to refer to claims 1 and 11, however, this raises confusion as to whether the claim is a multiple dependent claim.  It is unclear what limitations of the apparatus and method are encompassed by the scope of claim 14.  The claim has been examined on the merits, but the examiner would suggest that the dependency should only refer to one claim.  The examiner would suggest canceling claim 14 and further amending claim 15 to capture the idea of the computer program stored on a computer readable medium.
In claim 15, “The computer-readable medium” lacks antecedent basis.  The claim should refer to “a” computer-readable medium.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim refers to a “computer program” which may be interpreted as merely a signal per se.  A “computer program” is not one of the four statutory categories.  The examiner would suggest that the format of claim 15 would be the appropriate way to claim the computer program, by referring to the program being stored on a “non-transitory computer readable medium”.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuitjen, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C.§101 by adding the limitation “non-transitory” to the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itu et al. (US 2017/0032097; hereinafter Itu).
Itu shows an apparatus and method for analyzing coronary vessels ([0076]), comprising an input unit adapted to receive simulated pullback data comprising a plurality of simulated pressure values determined for a plurality of points in a physiological model generated from at least one diagnostic image of a vessel of interest (non-invasive technique; [0073]-[0076]), the plurality of points extending along a segment of the vessel of interest going from a starting point at a distal end of the vessel of interest to an ending point at a proximal end, and intravascular pullback data comprising a plurality of intravascular pressure values acquired in-situ from along the segment of the vessel of interest (invasive technique; [0076]); and a co-registration unit adapted to derive a simulated pressure curve from the simulated pressure data and an intravascular pressure pullback curve from the intravascular pullback data ([0076]-[0077]); to compare the simulated pressure  curve and the intravascular pressure pullback curve to identify at least one disparity between the simulated pressure curve and the intravascular pressure pullback curve (invasive medical data supplements the non-invasive data; [0076]-[0077]); and to output the at least one disparity (display improved output from combination of invasive and noninvasive calculations, [0076]; comparison of pressure curves, [0062], Figure 7). 
Itu also shows wherein the at least one diagnostic image is obtained using X-ray angiography, and/or the intravascular pullback data is obtained using a pullback recording of an Instantaneous wave-Free Ratio (iFR) ([0024]); a modeling unit adapted to receive the at least one diagnostic image of the vessel of interest ([0026]); segment the diagnostic image of the vessel of interest ([0026]); and generate the physiological model on the basis of said segmenting, wherein the physiological model comprises a fluid dynamics model representing fluid dynamics through said vessel of interest (CFD; [0030], [0021]); and a determination unit adapted to determine the simulated pullback data on the basis of said fluid dynamics model ([0030]); further comprising a calculation unit adapted to calculate a first representation of the simulated -pullback data and a second representation of the intravascular pullback data ([0073], Figure 7); and a display unit adapted to jointly display the first representation and the second representation together with the at least one vessel information ([0033], [0073], Figure 7); wherein the simulated pullback data comprises a plurality of simulated- hemodynamic parameter values ([0076]); the intravascular pullback data comprises a plurality of intravascular hemodynamic parameter values having been acquired at a plurality of intravascular positions along a longitudinal axis of the vessel of interest ([0077]); and the comparing the simulated pullback data and the intravascular pullback data further comprises a correlating of at least one simulated value of the plurality of simulated hemodynamic parameter values to at least one intravascular value of the plurality of intravascular hemodynamic parameter values ([0076]-[0077]); wherein the correlating of the at least one simulated hemodynamic parameter value to the at least one intravascular hemodynamic parameter value is performed using tracking information obtained during acquisition of the intravascular pullback data (as locations are correlated, this is considered to include the use of “tracking” information; [0052], [0060]-[0062], [0076]-[0077]); wherein the physiological model further comprises a geometric model of the vessel of interest ([0026]); and wherein a vessel length of the vessel of interest in the geometric model is adjusted based on an adjusting of a length of a simulated pressure curve derived from the simulated pullback data (changes to the anatomical models, personalize model based upon obtained patient-specific data; [0028], [0030]-[0032]); wherein the at least one disparity comprises a scale difference between a simulated pressure curve derived from the simulated pressure data and an intravascular pullback curve derived from the intravascular pullback data (multi-scale models for computing pressure drops; [0031]-[0032]); wherein the at least one disparity comprises a difference in gradient determined from a simulated pressure curve derived from the simulated pullback data and intravascular gradient determined from an intravascular pressure pullback curve derived from the intravascular pullback data, wherein the simulated gradient and the intravascular gradient are determined at a proximal end of the vessel (a plurality of pressure measurements are made along the length of the vessel including the proximal end of the vessel, and the drops in pressure are representative of the gradient; [0031]-[0032]); wherein the at least one disparity comprises a difference in the at least one simulated value of the plurality of simulated hemodynamic parameter values and the at least one intravascular value of the plurality of intravascular hemodynamic parameter values ([0076]-[0077]).

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793